DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead in view of Miller or vice-versa and either of Harrison or Nelson.
Muirhead has the U-shaped base unit 14 with roof  70, driver and passenger side panels 68 and 66 of trapezoidal shape with shorter top and longer bottom edges and vertical front edge perpendicular to top and bottom edges, bed cap 16 with roof, driver and passenger side panels shown.  The bed cap is permanently mounted to the bed.  
Prior to applicant’s filing, it was known in this art to pivotally attached the bed cap to a front U-shaped base unit as taught by Miller at 42.
Prior to applicant’s filing, it was known in this art to attach nylon panels with mesh to both bottom edges of the cap and to the bed of the truck as taught by Harrison at 10/40 and by Nelson at 32/58.
It would have been obvious at the time of filing of applicant to provide in Muirhead the pivotal bed cap as taught by Miller in order to ease bed access or optionally obvious to provide in Miller the U-shaped base unit of Muirhead in order to ease bed access by eliminating side arms 30,32.
It would have been further obvious at the time of filing of applicant to provide in  either combination above a tent enclosure between cap and bed with nylon material and mesh windows as taught by either of Harrison or Nelson in order to allow vehicle occupant camping raised off the ground and protected from weather and insects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herndon is cited to detail another vehicle bed mounted expansible enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
8/9/2022